Exhibit 10
AMENDMENT NO. 1
TO
THE OPERATING AGREEMENT
OF IKM JV, LLC
     THIS AMENDMENT NO.1 (this “Amendment”) to the Operating Agreement of IKM
JV, LLC, a Nevada limited liability company (the “Company”), dated as of
September 30, 2008 (the “Amendment Effective Date”), is entered into by and
between IKM MGM, LLC, a Nevada limited liability company (“MGM JV”) and KERZNER
ISTITHMAR LAS VEGAS LLC, a Delaware limited liability company (“KERZNER JV”).
RECITALS
     WHEREAS, MGM JV, KERZNER JV, as members, and IKM MGM MANAGEMENT, LLC, a
Nevada limited liability company and KERZNER CONCEPTS LIMITED, a Bahamian
company, as managers, entered into that certain Operating Agreement of IKM JV,
LLC (the “Agreement”), dated as of September 10, 2007, with respect to the
subject matters set forth therein;
     WHEREAS, pursuant to Section 6.8 of the Agreement, the Agreement may be
amended by a written agreement signed by each of the Members; and
     WHEREAS, MGM JV and KERZNER JV desire to amend the Agreement as set forth
in this Amendment.
     NOW, THEREFORE, in consideration of the above premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto hereby agree as follows:
AGREEMENT

Section 1   Defined Terms. Each capitalized term used and not defined herein
shall have the meaning assigned to it in the Agreement.

Section 2   Amendment to the Agreement. Effective as of the Amendment Effective
Date:

  (a)   Section 1.3. Definitions

The definition of “Excess Carrying Costs” is amended so that the “February 1,
2008” date is deleted and replaced by “August 1, 2008.” In all other respects,
the definition remains unchanged.

  (b)   Section 3.2(b)(i)(B). Kerzner JV’s Initial Capital Contribution

Section 3.2(b)(i)(B) is deleted in its entirety and replaced with the following:

1



--------------------------------------------------------------------------------



 



“(B) up to Ten Million Dollars ($10,000,000), in the aggregate, at such time, or
from time to time, as may be required to enable the Company to meet its
obligations on a timely basis (the amounts in clauses (A) and (B) to be used to
pay Pre-Development Expenses, including Initial Services Fee (as defined in the
Professional Services Agreement)).”

  (c)   Section 3.8. Excess Carrying Costs

The first sentence of Section 3.8 is deleted in its entirety and replaced with
the following:
“Any Excess Carrying Costs shall be the responsibility of the Company, and
concurrently with the Closing an amount equal to any such Excess Carrying Costs
shall be paid by the Company to MGM JV or its designee.”
The phrase “the 18-month anniversary of the Signing Date” is deleted from each
of the third sentence and the last sentence of Section 3.8 and replaced, in each
case, with: “March 10, 2010”

  (d)   Section 6.1(b)(ii). Business Plan

Section 6.1(b)(ii) is hereby amended to delete: “Within one hundred eighty
(180) days after the Signing Date” and replace same with “As soon as practicable
after the Signing Date”

  (e)   Dissolution.

Section 10.1(g) of the Agreement is deleted in its entirety and replaced with
the following:
“(g) at the request of any Non-Defaulting Member if the Closing Date has not
occurred by March 10, 2010 (such date, as may be extended pursuant to the
immediately succeeding proviso, the “End Date”); provided that in the event that
the Closing Date has not occurred by March 10, 2010, KERZNER JV may elect to
delay the right of MGM JV to dissolve the Company pursuant to this
Section 10.1(g) until June 10, 2010 by providing written notice of such election
to MGM JV (it being understood that notwithstanding the election by KERZNER JV
to extend the End Date, KERZNER JV shall have the right to cause the dissolution
of the Company pursuant to this Section 10.1(g) at any time following March 10,
2010 by providing written notice to MGM JV)”.

Section 3.   Effect of Amendment. This Amendment (including the Recitals hereto)
constitutes the complete and exclusive statement of the agreement among the
Members with regard to the subject matter of this Amendment. Except as modified
hereby, the Agreement shall remain in full force and effect. On and after the
Amendment Effective Date, each reference in the Agreement to “this

2



--------------------------------------------------------------------------------



 



Agreement,” “hereunder,” “hereof,” “herein,” or words of like import, and each
reference to the Agreement in any other agreements, documents or instruments
executed and delivered pursuant to the Agreement, shall mean and be a reference
to the Agreement, as amended by this Amendment.

Section 4.   Governing Law. This Amendment shall be governed by the laws of the
State of Nevada, without regard to conflict of laws principles.

Section 5.   Counterparts. This Amendment may be executed in two or more
counterparts (including by facsimile or similar means of electronic
communication), each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

[Signature Pages Follow.]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Amendment No. 1 to
the Operating Agreement of IKM JV, LLC as of the date first written above.

            IKM MGM, LLC
      /s/ John M. McManus       Name:   John M. McManus      Title:   Assistant
Secretary     

            KERZNER ISTITHMAR LAS VEGAS LLC
      /s/ Paul O’Neil       Name:   Paul O’Neil      Title:   COO, Kerzner
International     

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO THE
OPERATING AGREEMENT OF IKM JV, LLC]

